The evidence in this case is to the effect that defendant possessed at least one-half pint of whisky, which he sold and delivered to the state's witness. This is a violation of the statute. Ex parte State ex rel., etc., v. Harbin, 210 Ala. 55,97 So. 426.
The charge, "if there is a probability of defendant's innocence, you should find him not guilty," while here insisted on as error, appears from the record to have been given. Moreover, this charge has been held bad in Edwards v. State,205 Ala. 160, 87 So. 179, and consistently since that time.
Refused charge 2 is misleading.
We find no error in the record, and the judgment is affirmed.
Affirmed.